Citation Nr: 0217444	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  94-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to residuals of an injury to the cervical 
spine.  

2.  Entitlement to service connection for residuals of 
injury to the lumbar spine with degenerative changes.   

(The issue of entitlement to service connection for a left 
hip disorder will be the subject of a later decision.) 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty in the US Air Force from 
February 1981 to 
May 3, 1984, as an enlisted man and from May 4, to August 
21, 1984 as a commissioned officer.  During the latter 
period was underwent pilot training and was involuntarily 
released from active duty due to failure to complete his 
flying training.  He also served on active duty from June 
1986 to June 1990 as a commissioned officer, with a primary 
specialty of supply operations officer.  Between his two 
periods of active service he had service in a reserve 
component of the Armed Forces.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), wherein the RO, denied service 
connection for a cervical spine disorder (claimed as a 
pinched nerve in the neck with damaged vertebrae of the 
cervical spine), right shoulder disability (claimed as a 
damaged rotator cuff), a lower back disorder and a left hip 
disorder.  

These matters were previously before the Board in August 
1996 and August 1999, at which times they were remanded for 
additional development.  

In January 2002 service connection was granted for residuals 
of a rotator cuff tear of the right shoulder, post-
operative, with an evaluation of 10 percent assigned 
effective February 20, 1992, a temporary total rating under 
38 C.F.R. § 4.30 from January 27, 1995, and a schedular 
evaluation of 10 percent effective March 1, 1995.  This was 
a full grant of the benefit sought in respect to the 
veteran's claim for service connection.  See Grantham v. 
Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).

In regard to the claim of entitlement to service connection 
for a left hip disorder the Board finds that further 
development is required.  Recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence without remanding.  See 38 C.F.R. §§ 19.9, 19.31, 
20.903 and 20.1304 (2002).  When the development is 
completed the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903.  After reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.   


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  The veteran was first shown to have arthritis of the 
cervical spine within one year following his final 
separation from service and it has been related in part to 
service by medical opinion.  

3.  Any cervical spine disorders other than arthritis are 
not shown by competent and probative evidence to be of 
service origin or otherwise related to service.   

4.  The veteran does not have residuals of a claimed in-
service back injury; his spine was found to be normal at 
separation, at which time he denied a history of recurrent 
back pain.  

5.  The weight of the competent and probative evidence shows 
that any low back disorder now present is not of service 
origin or the result of any lifting injury in service.   


CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 
Supp. 2002); 38 C.F.R. §§  3.307, 3.309 (2002). 

2.  A cervical spine disorder other than cervical spine 
arthritis, claimed a residuals of a cervical spine injury, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §1131, 5107 (West Supp. 2002); 38 C.F.R. § 3.303, 
3.306 (2002).

3.  A lower back disorder, claimed as residuals of a lower 
back injury, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §1131, 5107 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in a January 4, 1990 
medical treatment report it was noted that the veteran 
complained of a stiff neck for the previous two weeks.  It 
was noted that he had had two weeks of cervical muscle 
spasms.  He could flex but he had pain on sideways 
movements.  It was further noted that he did not have 
numbness or tingling of the arms nor any low back pain.  The 
assessment was moderately severe cervical muscle spasm.  
Naprosyn was prescribed and it was recommended that he have 
a physical therapy consult for a right cervical collar.  On 
a separation medical history questionnaire of January 1990 
it was noted that he had had a fractured right arm in 1971 
and had fractured the 5th and 6th cervical vertebrae in 1975 
(football injury) for which he had been hospitalized for 
three months with a brace, traction and residual stiffness.  
This was noted to have existed prior to service.  The 
veteran denied a history of recurrent back pain, broken 
bones, swollen or painful joints, and bone, joint or other 
deformity.  He also denied that he had had any illness or 
injury other than those already noted.  Examination revealed 
a normal neck, spine and other musculoskeletal system.  

The veteran field a claim for VA disability benefits in 
March 1992 then claiming, in pertinent part, a damaged neck 
nerve on the right in 1989; a broken bone in the lower back 
in 1986; a damaged left leg/hip in 1984 and partially 
damaged 5th and 6th vertebrae (no date given).  He indicated 
that he had been treated for the broken bone in is back in 
1987 at Air Force facilities in the United States and Japan.  
And treated in 1990 for his neck, back and arm by a Dr. 
Merkle.  

The record contains a May 1991 "Initial Report" by Van D. 
Merkle, D.C.,C.C.N., indicating that a few days earlier the 
veteran was seen for recent neck pain that occurred when he 
sneezed.  Dr. Merkle noted that there was definite reduced 
mobility with spasms and tenderness to pressure in the upper 
and lower cervical spine and tenderness to pressure at L-5 
in the low back.  He indicated that X-ray findings showed 
reversal of the cervical (neck) curve and an old compression 
fracture at C-5 with minimal osteoarthritis and other 
degenerative changes.  There was mid-thoracic curvature and 
vertebral displacement at L-4 and L-5 likely to have been 
trauma induced, along with minor bone deformities of the L-5 
facets.  The diagnosis was cervical intervertebral disc 
syndrome and radiculitis.  A form from Dr. Merkle in regard 
to symptomatic results from treatment contains a notation 
indicating that the veteran had had X-rays in December 1989 
and again in May 1991.  In a subsequent report by Dr. Merkle 
in May 1991, written "To whom it may concern," it was noted 
that at the time the veteran was examined earlier that month 
he reported he had neck pain from an "accident" which 
occurred when he sneezed and felt his neck "go out."  On 
examination he had limited motion and pain.  The diagnosis 
was acute episode of moderate pain intensity with traumatic 
etiology in the cervical spine.  Dr. Merkle noted that the 
condition was strain/sprain and vertebrogenic radiculitis 
with complications of spinal subluxation.  

A February 1992 physical therapy progress note of the Mount 
Vernon Hospital of Physical Medicine and Rehabilitation 
shows that the veteran was treated for cervical and lumbar 
spondylosis.  It was noted that his pain level and active 
range of motion of the cervical and lumbar spines had 
improved.

In June 1992 a VA bones examination was conducted.  The 
veteran reported that in 1988 he fell and developed pain in 
his neck and in the area of his right shoulder and 
occasional numbness at the top of his thumbs.  He reportedly 
was treated with muscle relaxants.  He further reported that 
x-rays showed scoliosis and compressed discs at C-5 through 
C-7.  In addition, he reported that in 1986 he fractured his 
lower back when he picked up a very heavy weight and was 
treated with ultrasound and exercises.  On examination the 
neck was normal on palpation and range of motion, but there 
was pain on the right "C-Paraspinal" on extremes of motion. 
There was some pain on palpation of the paraspinals of the 
low back, but no spasm.  There was normal range of motion in 
all the six directions.  There was no swelling or deformity 
of either the neck or low back.  The diagnoses were 
degenerative arthritis of the cervical and lumbosacral 
spine.  X-rays of the lumbar spine revealed moderately 
severe osteoarthritis involving the lower lumbar apophyseal 
joints.  X-rays of the cervical spine revealed an old 
compression fracture involving C-5 and some disc space 
narrowing at C-4 and C-5 with associated osteophytosis.

In response to a letter from the RO in September 1996 asking 
the veteran to provide detailed information regarding in-
service medical treatment so that a request could be made 
for military clinical records, he indicated that he had been 
treated on multiple occasions from 1986 to 1990 at the 
Wright Patterson Air Force Base at the Kadena Air Base in 
Japan for his arm and back and in 1987 in respect to his 
face.  Subsequent treatment from 1993 to 1995 was reported 
for his arm and back.  Thereafter the RO requested 
additional service medical records form NPRC but none were 
available.   

In a December 1998 statement, Dr. Merkle noted that the 
veteran had received chiropractic treatments at his office 
many years earlier and due to the length of time since he 
had been seen, his records no longer existed at the office.

At his personal hearing in May 1999 the veteran testified 
that he sustained an injury to his cervical spine in 1982 
during service at Fort Polk Air Base.  Hearing Transcript 
(Tr.), p. 3.  He stated that he fell and bumped his spine 
and neck and since then had had "cricks" in his neck which 
had reoccurred continuously.  He stated that his doctor, Dr. 
Coutinho, had told him that based on the damage caused by 
the fall in service she (Dr. Coutinho) has to pop his neck 
to loosen up the tendons and muscles.  Tr., p. 3.  According 
to the veteran his enlisted records were nowhere to be 
found.  When asked if he had been told by any doctors that 
there was a connection between pre-service vertebral 
fractures and his current cervical spine condition he stated 
that there was no connection although there might be some 
relationship in that had the 1975 injury not happened "there 
may not be as high a degree if incident or occurrence" from 
the in-service injury.  Tr., pp. 4-5.  He further stated 
that the fall occurred while working when he was moving 
things around and slipped and fell, hitting his neck on a 
pallet.  He stated that eventually he went to the doctor who 
assessed it as a sprain and prescribed muscle relaxers.  
After that he noticed that if he moved his head wrong his 
neck would lock.  Tr., p. 8.  He testified that his low back 
disorder occurred in 1986 at Warner Robins Air Force Base, 
when he and another person lifted a four or five hundred 
pound concrete block and placed it on a flatbed truck.  He 
stated that he heard a pop in his lower back, his legs went 
numb for a second and he sat down and mentioned to those 
around him that he had hurt his back.  Tr., pp. 21-22.  He 
saw Dr. Loo who started treatment on his back and told him 
that he one of the bones in the joints in his back was 
broken and there was no way to repair it.  Therapy was 
recommended and he was given medication.  Tr., p. 23.  In a 
discussion with the presiding board member regarding whether 
the medical records was in the file the veteran testified 
that it should be because he had "included" it.  After 
further discussion it was suggested that the veteran submit 
a copy of all his service medical records and he indicated 
that he would be glad to do so, including records of treated 
by a Dr. Loo for his 1986 back injury.  Tr., p. 24.  The 
veteran testified that he continued to be treated by Dr. Loo 
and a Dr. Hamrick during service and was told that the 
injury to his back would repair itself because there were 
many muscles, tendons or ligaments connected to the bone, 
but it would not heal back together and there would be 
calcium deposits.  Tr., p. 25.  He was now being treated by 
Dr. Coutinho who told him that without continued treatment 
he would lose mobility.  Tr., p. 26.  

The medical evidence includes private medical records from 
September 1997 to May 1999 which show chiropractic 
treatments for cervical spine and low back problems by K. 
Coutinho, D. C.  In a May 1999 medical statement, Dr. 
Coutinho noted that according to the veteran the sudden 
onset of sharp neck and thoracic pain occurred when the 
veteran suppressed a sneeze while his head was turned to the 
side.  She noted the veteran had a history of multiple 
spinal and extremity injuries beginning with a broken 
cervical (neck) bone at age 17 which, she commented, could 
have caused certain musculoskeletal weaknesses, chronic neck 
and back pain, and the onset of degenerative changes in the 
cervical spine.  In addition, she noted that the veteran 
"broke his lower back" in 1986 while lifting a 500 pound 
piece of equipment.  Dr. Coutinho indicated that the veteran 
had first reported noticing left scapular pain in 1990 and 
that he was treated with traction and physical therapy in 
1992 that had removed his symptoms.  Presently, the veteran 
was being treated for neuritis of cervical nerves that were 
affected by the poor structure and alignment of his cervical 
vertebrae and for myofascitis of the lumbar soft tissues, 
which she noted was caused by poor lumbar spinal alignment 
and chronic stress to the supportive lower back musculature.  
Dr. Coutinho noted that due to the lengthy of time the 
veteran had maintained those structural weaknesses, his 
spine and soft tissues had developed certain weaknesses and 
vulnerabilities, with scar tissue formation and degenerative 
changes in the neck slowing down the healing process.  Dr. 
Coutinho's medical records pertaining to the veteran do not 
contain additional information regarding the etiology of the 
veteran's complaints.

A September 1999 report of contact reflects that a military 
records specialist at the RO contacted Randolph Air Force 
Base and verified that the office of AFMPC/DPM DOA1 had 
never received the veteran's medical records and that in 
1992 the office (Corrections Board) had closed a case on the 
veteran.  The military records specialist was advised that 
the veteran's medical records had been requested from the 
NPRC but that NPRC said it did not have any medical records.  

A VA examination was conducted in May 2000.  The examiner 
noted that the claims file and pertinent medical records 
were reviewed.  On examination of the lumbar spine it was 
noted that the veteran had served in the Air Force between 
1980 and 1990.  He reported that he had suffered an injury 
in 1986 which involved his lumbar spine while attempting to 
lift a concrete block.  He heard a loud popping noise in his 
low back and was subsequently diagnosed with a lumbar strain 
by the Air Force.  Reportedly, since then he had had chronic 
intermittent low back pain, with increasing flares over the 
previous three years.  Physical examination of the lumbar 
spine revealed decreased active and passive motion.  X-rays 
showed no fracture or bony abnormalities and the interspaces 
and foramina were intact.  There was some degenerative joint 
disease at the T-12 and L-level.  The radiologist 
interpreted the films as showing an essentially normal 
lumbar spine.  The clinical examiner noted that an MRI from 
1996 showed degenerative disc disease at L2-L3 with no 
evidence of herniated bulging discs or stenosis.  The 
clinical diagnosis was degenerative joint disease of the 
lumbar spine which the clinical examiner stated was more 
likely than not induced by a back injury suffered in July 
1986 at Wright Patterson Air Force Base.

On examination of the cervical spine it was noted that the 
veteran had a fall in 1983, while in the Air Force, as he 
attempted to move a large pallet.  He stated that since then 
he had chronic intermittent neck pain and spasm since 1990 
which he attributed to the 1983 incident.  Physical 
examination revealed limited motion.  X-rays showed some 
spur formation in the mid cervical region, mainly at the 
level of C5-C6 with minimal narrowing of the associated 
joint space.  There was no fracture visualized.  The 
radiographic impression was minimal early cervical 
spondylosis.  The clinical examiner noted that X-rays showed 
degenerative joint disease of the cervical spine.  The 
clinical diagnosis was degenerative joint disease, which the 
examiner opined was more likely than not secondary to the 
1983 accident involving the cervical spine.

In August 2000 an addendum to the VA examination report of 
May 2000 was issued.  In the addendum, the examiner again 
noted that the medical records and claims file had been 
reviewed.  The examiner noted that the veteran reported 
having had suffered a series of lumbar strains in 1984 due 
to parachute landing exercises and an injury in 1986 when 
attempting to life a concrete box.  The examiner also noted 
that there was no evidence in the file to substantiate the 
1984 parachute landing exercise and that according to the 
veteran his flight records were lost in transit between the 
Air Force and VA hospitals.  The following diagnoses were 
reported: Degenerative joint disease of the lumbar spine 
considered more likely than not induced by repetitive lumbar 
spine injuries as the veteran has reported that he suffered 
in 1984 during parachute landing exercises as well as in 
1986 during a lifting accident.  The examiner further 
indicated that due to the degenerative joint disease being 
at the T12-L1 junction and that being a common area for 
degenerative joint disease secondary to trauma, it was as 
likely as not that degenerative joint disease was induced by 
trauma suffered in the Air Force in 1984 and 1986.

The examiner also noted that the veteran admitted having 
suffered a football injury in 1975 in high school in which 
he sustained a fracture of the spinous processes of C5 and 
C6 and that he then entered the Air Force in 1980 and in 
1983 fell while attempting to move a large pallet.  The 
examiner diagnosed degenerative joint disease of the 
cervical spine which he noted was more likely than not 
secondary to both the 1975 pre-service football injury in 
which the veteran had spinous process fractures of C5-C6, as 
well as following the injury in 1983 suffered while in the 
Air Force while attempting to move a large pallet.  The 
examiner noted that in light of the fact that the veteran's 
x-rays revealed degenerative changes at the C5-C6 vertebrae, 
it was more likely than not that the degenerative changes 
reported on x-ray were due to injuries suffered both while 
in the service in 1983 as well as to the 1975 pre-service 
football injury.  

In a May 2001 statement the veteran indicated that his 
flight records from Columbus Air Force Base would confirm 
the parachute accident that occurred while he was at flight 
school.  Due to mishandling of the chute the veteran was 
raised 25 feet off the ground and was then slammed to the 
ground on the left side of his body and dragged about 100 
feet.  This accident caused damage to the left side of his 
body including his face and teeth.  The veteran stated that 
this mishap was reported and listed in his flight records.  
(The veteran's original dental records are in the claims 
file and do not show that any dental trauma in 1984.)  In 
response to an RO letter regarding the claimed parachute 
accident, the veteran wrote in a December 2001 statement 
that he did not receive any medical attention because his 
squadron commander told him that any medical report would 
find its way to the Wing Commander and destroy an "already 
fragile" record.  The veteran described his injury as a cut 
and bruise on his left hip.  

The veteran's DD Form 214 for active service from 1986 to 
1990 indicates that he received a general discharge under 
honorable conditions and that he voluntarily resigned.  




Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2002).

Certain chronic disabilities, such as arthritis and diseases 
of the nervous system, may be presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  This is a rebuttable 
presumption.   

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107 (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2002)). 

In addition, VA has recently published new regulations, 
which were created for the purpose of implementing many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2002).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The VA has met its duty to assist the veteran in the 
development of his claims for service connection as well as 
its duty to notify him of any information and evidence 
needed to substantiate and complete his claims under the 
VCAA.  In April 2001 the RO sent a notice to the veteran 
concerning the VCAA.  He was advised of what evidence the RO 
would attempt to retrieve and his responsibilities in 
obtaining such evidence (e.g., adequately identifying such 
records).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, by virtue of the October 1993 
statement of the case (SOC) and supplemental statements of 
the case, and the August 1996 and August 1999 Board remands 
issued during the pendency of the appeal, the veteran was 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate his claims.  

The duty to assist has also been satisfied.  The service 
medical records received by the RO from the National 
Personnel Records Center (NPRC) were limited to dental 
records and a copy of the veteran's discharge examination 
conducted in 1990.  The RO made repeated requests to the 
NPRC for additional service medical records and the response 
was that the other medical records were apparently misplaced 
within the military system.  The RO did, however, receive 
additional copies of the veteran's service medical records 
from the veteran.  The veteran provided several pages of 
service medical records and indicated that he might have 
additional records.  However, he has not made any additional 
records available.  At his hearing in May 1999, he indicated 
that he had submitted fifteen to twenty pages of records 
from his service medical records but that number of non-
duplicative pages was not received by the RO.  After his 
hearing he submitted additional post-service records.  The 
veteran was afforded a VA orthopedic examinations in June 
1992 and May 2000.  In June 1997 the RO notified the veteran 
that 1989 treatment records from Dr. Merkle had not been 
furnished but that Dr. Merkle had submitted treatment 
records for May 1991.  The veteran was requested to complete 
VA Forms 21-4142 for Dr. Merkle but he did not respond to 
the request.  All other relevant records adequately 
identified by him have been obtained and associated with the 
claims folder.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been developed to the extent possible; 
no further assistance to the veteran in developing the facts 
pertinent to his claims is required to comply with the duty 
to assist under both the former law and the new VCAA.  
38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 2002); 
38 C.F.R. § 3.159.

Having satisfied the duty to notify and assist, the Board 
will now proceed with an evaluation of the claim on the 
merits.

The record reflects that the RO sought service medical 
records pertaining to the veteran through the National 
Personnel Records Center (NPRC) and initially received a 
response that all the veteran's medical records had been 
forwarded to Randolph Air Force Base in August 1981.  The RO 
contacted an individual at Randolph Air Force Base by 
telephone and was told that they had requested medical 
records from the NPRC but did not receive them and had been 
sent only copies of the veteran's personnel records.  The RO 
eventually received the veteran's discharge examination 
report and dental records from the NPRC and was informed 
that there were no additional service medical records 
available.  It appears that the veteran has had access to 
his service medical records as he has submitted photocopies 
of some pages, although it is not clear that he has 
submitted a copy of all records in his possession.  Since VA 
has been unable to obtain the complete service medical 
records it has a heightened duty to explain its findings and 
conclusions, and to consider carefully the benefit-of the-
doubt rule.  See Pruitt v. Derwinski, 2Vet. App. 83, 85 
(1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Inasmuch as the RO has made multiple attempts to 
locate additional service medical records, the Board is 
satisfied that further attempts at this time would be 
futile.  The analysis set forth below was undertaken 
pursuant to the duties and obligations set forth in Pruitt, 
Id. and O'Hare, Id.

Cervical Spine Disorder

No service medical records for the veteran's enlisted 
service could be obtained.  Multiple private medical 
records, VA medical records and the 1990 Air Force 
separation examination report note that prior to service the 
veteran had fractured the 5th and 6th cervical vertebrae in a 
1975 sports injury, for which he had been hospitalized for 
three months.  He is not claiming service connection for the 
vertebral fractures but, rather, he is claiming service 
connection for residuals of an in-service neck injury.   

The service medical records show that on January 4, 1990, he 
sought in-service treatment for a two-week history of a 
stiff neck and cervical muscle spasms.  It was noted that he 
had chronic neck muscle "tension," but there was no mention 
of any in-service neck injury and no underlying disorder was 
identified.  Additionally, there is no mention of any neck 
problems in earlier service medical records.  On his 
separation examination of January 23, 1990, there was no 
indication that he had any symptoms related to the neck or 
cervical spine, notwithstanding the noted history of the 
cervical vertebral fracture nearly fifteen years earlier.  
In fact, he denied all listed musculoskeletal symptoms and 
having had any diseases or injuries other than those noted.  
On the separation examination his neck and spine were noted 
to be normal, but there is no indication that X-rays of the 
cervical spine were taken.  In March 1992, almost two years 
after service, when the veteran claimed service connection, 
he mentioned partially damaged 5th and 6th (cervical) 
vertebrae (no date of onset given) and a damaged neck nerve 
on the right, which he claimed, began in 1989.  Despite 
mentioning the fractured vertebrae he does not dispute that 
such occurred well prior to service and it is clear from his 
statements that he is claiming disability from an unrelated 
injury in service.  In response to instructions in the VA 
claims form to list any treatment in service for his claimed 
disabilities, he did not report any for his neck/cervical 
spine.    

According to records from Dr. Merkle, the chiropractor who 
saw the veteran in May 1991 for neck pain, the neck pain had 
had its onset only a few days earlier when the veteran 
sneezed and felt his neck go out.  Although Dr. Merkle noted 
that X-rays showed an old compression fracture at C-5 with 
minimal osteoarthritis, Dr. Merkle diagnosed cervical 
intervertebral disc syndrome and radiculitis, not arthritis.  
In another May 1991 report Dr. Merkle again noted the 
history of neck pain after sneezing, but the diagnosis was 
now acute episode of pain with traumatic etiology in the 
cervical spine, along with strain/sprain and vertebrogenic 
radiculitis.  None of the documents from Dr. Merkle mentions 
any in-service neck injury or neck problems.  Nevertheless, 
the X-ray evidence of arthritis in the cervical spine within 
a year after service, along with neck symptoms documented 
within a few months prior to separation from service and the 
evidence of arthritis documented on the June 1992 VA 
examination, supports the  conclusion that the veteran had 
compensably manifested arthritis in the cervical spine 
within one year after his final separation from service and 
that such may be presumed to have been incurred in service.  
This is in keeping with the opinion of the May 2000 examiner 
who diagnosed degenerative joint disease which he linked to 
both the pre-service football injury and a claimed in-
service injury it the cervical spine.  The veteran has given 
inconsistent dates regarding any in-neck trauma but the fact 
that arthritis was manifested within a year after service 
affords a basis for service connection.  

The competent and probative evidence does not show a 
neurological disorder of the cervical spine during service 
or a disease of the nervous system within one year 
thereafter.  There is no evidence of intervertebral disc 
syndrome with radiculitis until after the veteran sneezed in 
May 1991 and felt neck pain.  This was almost a year after 
service.  Subsequent to the veteran's personal hearing, 
records dated in the latter 1990s and a statement were 
received from Dr. Coutinho, then the veteran's chiropractor.  
Dr. Coutinho noted the veteran's history of neck pain after 
suppressing a sneeze, along with multiple spinal injuries 
dating back it age 17, when he fractured a cervical bone 
which, according to Dr. Coutinho, would have caused 
weakness, chronic neck pain and the onset of degenerative 
changes in the cervical spine.  Although she reported that 
the veteran was currently being treated for "neuritis" of 
the cervical nerves, she did not attribute neuritis to 
service and she did not note any in-service history of a 
neck injury.  

The most recent VA examination report in 2000 notes that the 
veteran reported having fallen in 1983 when he tried to move 
a pallet and a claimed history of neck pain symptoms since 
which the veteran attributed to the 1983 accident.  However, 
the veteran, as a lay person, is not competent to determine 
whether any fall in 1983 caused neck symptoms several years 
later.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The examiner did not diagnose any "neuritis" or 
similar disorder, and although Dr. Coutinho did, she did not 
attribute it to any claimed in-service neck injury.  

Thus, despite some inconsistencies in the veteran's accounts 
of his claimed in-service neck injury, the Board finds that 
the evidence is at least in equipoise regarding the 
etiology/onset of his arthritis of the cervical spine.  
While it may be related to the pre-service injury, there 
also is medical opinion linking it to service.  In light of 
those facts and the radiographic appearance within a year 
after service, service connection for arthritis of the 
cervical spine is warranted.  38 U.S.C.A. § 1112, 1113 (West 
1991); 38 C.F.R. § 3.307, 3.309 (2002)).  However, as 
explained above the competent and probative evidence does 
not support the grant of service connection for any other 
disorder of the cervical spine.  


Lower Back Disorder

The veteran claims that he currently has a lower back 
disorder as a result of an injury that occurred in-service 
and therefore warrants a grant of service connection.  In 
particular, he claims to have sustained a broken back or a 
broken bone in his back during service.  Service connection 
may be granted for an injury incurred in service providing 
that there is competent medical or in certain circumstances, 
lay evidence of the in-service injury and competent medical 
evidence of a link between the claimed in-service injury and 
the present disease or injury.  See Hickson, supra.

In this case, the veteran has been diagnosed with 
degenerative joint disease of the lumbar spine.  Available 
service medical records reflect a complaint of back pain in 
December 1989, when, in response to a question of how the 
pain began, it was noted "sleep (maybe)."  There was no 
indication of any recent or remote lower back injury.  By 
the time he was seen in January 1990 for neck complaints, it 
was specifically noted that he had no low back pain.  At the 
time of his January 1990 discharge examination, his spine 
was found to be normal and he denied having or having had 
recurrent back pain and having been treated for any illness 
or injury other than those noted.  Therefore, the evidence 
does not show a chronic lower back disorder during service, 
and his claim that he injured his back in 1986, when he 
lifted a 500 pound piece of equipment and was treated and 
told he had broken a piece of bone in his back, is not 
substantiated by the service medical records.  

The records from Dr. Merkle note that in May 1991, almost a 
year after service, when the veteran was seen primarily for 
neck pain, he was noted to have low back tenderness to 
pressure and by X-ray reportedly had some vertebral 
displacement and minor bone deformities in the lower lumbar 
spine.  The actual X-ray report is not in the file and it is 
not clear whether the reported findings were made by a 
radiologist or by Dr. Merkle, a chiropractor.  In any event, 
there is no mention of any in-service low back injury or 
that the veteran had service-related low back problems and 
the X-ray findings were not described as reflecting a broken 
bone in the lower back, a "broken back," or arthritis.   

At the time of the VA examination in June 1992, X-rays 
showed osteoarthritis of the lower lumbar apophyseal joints, 
with no reference to any residuals of a fracture.  This was 
almost two years after service.  Although Dr. Coutinho has 
noted that the veteran broke his lower back in 1986, while 
lifting a 500 pound piece of equipment, that notation was 
based on history given by the veteran.  The veteran has been 
consistent in reporting a lifting injury in 1986, but he is 
not competent to establish that it was a fracture especially 
since the radiographic evidence of record does not show any 
fractures of the lumbosacral spine.  In fact, at the time of 
the last VA examination, X-rays were interpreted as showing 
some degenerative joint disease at the T-12 and L-1 level 
with no fractures or bony abnormalities, and the 
radiographic assessment was of an essentially normal lumbar 
spine.  Although the examiner related the clinical diagnoses 
of degenerative joint disease to the reported 1986 injury, 
in an addendum to the report the examiner further noted that 
the veteran had reported a series of lumbar strains due to 
parachute landing exercises.  This is the first mention of 
such claimed injuries either in respect to the claimed 
spinal disabilities, and the Board is unable to accept that 
history as credible in the absence of some corroborating 
evidence.  Thus, the examiner's opinion relating 
degenerative joint disease of the lumbar spine to both 
"repetitive" lumbar injuries in 1984 and the lifting injury 
in 1986 is of little probative value.  See Swann, supra.  
Therefore, the competent evidence is not suffient to 
establish that the veteran had a chronic lower back disorder 
in service or that such a disorder is the result of claimed 
in-service traumas.

With regard to the veteran's claims of entitlement to 
service connection, it is significant that the veteran 
expressly denied having or having had recurrent back pain 
and other possible symptoms at the time of his separation 
examination in January 1990.  Just as easily as he checked 
"no" for a relevant history, he could have checked "yes."  
Additionally, the earlier post-service medical records also 
are not supportive of the injuries reported as a basis for 
the veteran's disability claim.   

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for a cervical spine 
disorder other than arthritis and a lower back disorder and 
the claims must be denied.  In reaching this determination, 
the Board acknowledges that the VA is statutorily required 
to resolve the benefit of the doubt in favor of the veteran 
when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not applicable other than 
in respect to cervical spine arthritis because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert, supra at 55; 38 U.S.C.A. § 5107(b) 
(West Supp. 2002).


ORDER

Entitlement to service connection for cervical spine 
arthritis is granted. 

Entitlement to service connection for residuals of a 
cervical spine injury other than cervical spine arthritis is 
denied.

Entitlement to service connection for residuals of a lower 
back injury is denied.



		
	J. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

